Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification, abstract, drawings and claims of May 27, 2021 are under examination.

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on November 5, 2021.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 14-20, 29, 31, 34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johansen et al. (US Pub 20200283179 A1, having an effectively filed date of March 4, 2019).
Regarding Claim(s) 1, Johansen et al. teaches a method of changing article pitch, the method comprising: receiving a series of articles (20) arranged at a first pitch [Para. 35, "a pickup location 200 includes a first pitch"]; engaging the articles of the series of articles sequentially with a gripper wheel (starwheel 60); moving the articles along a path of travel with the gripper wheel (from pickup location 200 to dropoff location 210); and moving the articles relative to one another from the first pitch to a second pitch during the moving the articles along the path of travel with the gripper wheel [Para. 35, "a dropoff location. 210 includes a second pitch" (sic)].
Regarding Claim(s) 2, the gripper wheel comprises a plurality of gripper assemblies (130), and the engaging the articles comprises engaging each of the articles with respective gripper assemblies of the plurality of gripper assemblies during the moving the articles along the path of travel (Figure 6 shows an article engaged by a gripper assembly).
Regarding Claim(s) 3, each gripper assembly comprises a gripper head (160) with a concave receiving surface (as seen in Figure 5), and the engaging each of the articles with the respective gripper assemblies comprises positioning the receiving surface of each gripper head along at least a portion of the respective articles [Para. 37, "gripper head 160 is generally arcuate in shape to correspond with an outer surface of a container 20"].
Regarding Claim(s) 4, a guide rail extends at least partially along the path of travel opposite to the gripper wheel, and the engaging each of the articles with the respective gripper assemblies comprises engaging the articles between the respective receiving surface and the guide rail during the moving the articles along the path of travel. Para. 30 discloses "starwheel 60 preferably grips the oriented container 20 with sufficient force to prevent rotation as the oriented container 20 slides along a stationary floor or against a stationary wall of the system". The disclosure of "stationary wall" is considered to be a guide rail that extends at least partially along the path of travel opposite to the gripper wheel. Therefore, articles would be engaged between the respective receiving surface and the guide rail during the moving the articles along the path of travel.
Regarding Claim(s) 5, each of the gripper assemblies comprises a grip element (gripping surface 165) extending from the receiving face of the gripper head, and the engaging each of the articles with the respective gripper assemblies comprises pressing the grip elements against the respective articles so that the grip elements at least partially prevent rotation of the respective articles relative to the gripper heads during the moving the articles along the path of travel [Para. 30, "starwheel 60 preferably grips the oriented container 20 with sufficient force to prevent rotation"].
Regarding Claim(s) 6, a guide rail extends at least partially along the path of travel opposite to the gripper wheel, and the engaging each of the articles with the respective gripper assemblies comprises engaging the articles between the respective receiving surface and the guide rail during the moving the articles along the path of travel. Para. 30 discloses "starwheel 60 preferably grips the oriented container 20 with sufficient force to prevent rotation as the oriented container 20 slides along a stationary floor or against a stationary wall of the system". The disclosure of "stationary wall" is considered to be a guide rail that extends at least partially along the path of travel opposite to the gripper wheel. Therefore, articles would be engaged between the respective receiving surface and the guide rail during the moving the articles along the path of travel.
Regarding Claim(s) 7, the moving the articles along the path of travel comprises the gripper assemblies moving the respective articles along the guide rail on to a conveyor (70), and the method further comprises rotating the gripper assemblies away from the path of travel after the articles are moved on to the conveyor (Figure 7 shows the gripper assembly on the right rotating away from the articles).
Regarding Claim(s) 8, the moving the articles along the path of travel comprises rotating the gripper wheel so that the gripper assemblies move the respective articles along the path of travel while the gripper assemblies are engaged with the respective articles (the starwheel rotates and Figures 6 and 7 show articles moving along a path of travel).
Regarding Claim(s) 9, each of the gripper assemblies of the plurality of gripper assemblies comprises a pivot end (follower 170) that is pivotably mounted to a hub (wheel 100), and the moving the articles relative to one another comprises pivoting the gripping assemblies relative to one another on the respective pivot ends while the gripping assemblies are engaging the respective articles (the gripper 130 is rotated about follower 170 by follower 150).
Regarding Claim(s) 14, the articles are spaced apart from one another at the first pitch (the orienter 50 produces a first pitch), and the articles are arranged at product pitch at the second pitch (the second pitch is used to create packages of containers [Para 42], therefore, the second pitch is considered a product pitch).
Regarding Claim(s) 15, Johansen et al. teaches a system for at least partially changing article pitch, the system comprising: a gripper wheel (60) having a gripper wheel axis (inherently present) and comprising a plurality of gripper assemblies (130) rotating about the gripper wheel axis, the gripper assemblies of the plurality of gripper assemblies sequentially engaging respective articles of a series of articles (20) and moving the articles along a path of travel (path traced by grippers 130); and a spreader wheel (100) positioned relative to the gripper wheel so that the gripper assemblies engage with the spreader wheel (through follower 150), the engagement between the gripper assemblies and the spreader wheel causing the gripper assemblies to move the respective articles relative to one another along the path of travel as the gripper assemblies rotate about the gripper wheel axis [Para. 34, "a spacing between each adjacent can gripper 130 changes as each can gripper 130 rotates around the center wheel 100"].
Regarding Claim(s) 16, each gripper assembly comprises a gripper head (160) with a concave receiving surface (shown in Figure 5) that is positioned along at least a portion of the respective articles when the gripper assemblies engage respective articles.
Regarding Claim(s) 17 a guide rail extends at least partially along the path of travel opposite to the gripper wheel so that the articles are engaged between the respective receiving surface and the guide rail when the articles are moved along the path of travel. Para. 30 discloses "starwheel 60 preferably grips the oriented container 20 with sufficient force to prevent rotation as the oriented container 20 slides along a stationary floor or against a stationary wall of the system". The disclosure of "stationary wall" is considered to be a guide rail that extends at least partially along the path of travel opposite to the gripper wheel. Therefore, articles would be engaged between the respective receiving surface and the guide rail during the moving the articles along the path of travel.
Regarding Claim(s) 18, each of the gripper assemblies comprises a grip element (165) extending from the receiving face of the gripper head, and the grip elements are pressed against the respective articles when the gripper assemblies engage respective articles so that the grip elements at least partially prevent rotation of the respective articles relative to the gripper heads when the articles are moved along the path of travel  [Para. 30, "starwheel 60 preferably grips the oriented container 20 with sufficient force to prevent rotation"].
Regarding Claim(s) 19, the path of travel is at least partially defined between a guide rail and the gripper wheel, and a conveyor (drum 70) extends along a portion of the path of travel so that the gripper assemblies move the articles along the path of travel on to the conveyor.
Regarding Claim(s) 20, each of the gripper assemblies of the plurality of gripper assemblies comprises a pivot end (follower 170) that is pivotably mounted to a hub (mounted in wheel 100), and the engagement between the gripper assemblies and the spreader wheel causes the gripper assemblies to pivot relative to one another on the respective pivot ends (follower 150 moves in cam 120, causing pivoting), the gripper assemblies moving the respective articles relative to one another as the gripper assemblies pivot relative to one another when the gripper assemblies are in engagement with the respective articles.
Regarding Claim(s) 29, each of the gripper assemblies comprises a gripper arm (structure between follower 170 and head 160) having a pivot end (follower 170) and a gripper head (160) opposite to the pivot end in the gripper assembly, the gripper heads being for engaging the respective articles.
Regarding Claim(s) 31, for each of the gripper assemblies the gripper head has a concave receiving face for engaging around a portion of a side of a respective article (shown in Figure 5).
Regarding Claim(s) 34, the articles are spaced apart from one another at the first pitch (the orienter 50 produces a first pitch), and the articles are arranged at product pitch at the second pitch (the second pitch is used to create packages of containers [Para 42], therefore, the second pitch is considered a product pitch).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansen et al. as applied to claim 29 above, and further in view of Carter (USPN 3717239).
Regarding Claim(s) 32, each of the gripper assemblies comprises a grip element (165) mounted to the gripper head, but fails to teach the grip element comprising a resilient material for being deformed when engaging a respective article. Carter (USPN 3717239) teaches a gripper arm (30) having resilient bumper blocks (34) to absorb shock and resist rotation of the containers [Col. 4:35-42]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a resilient material to absorb shock and resist rotation of the articles.

Allowable Subject Matter
Claims 10-13, 21-23, 24-28, 30 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 7581635, 9567162 and 9452898 each disclose a gripper wheel for changing the pitch of articles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653